United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10230
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

ANDREW RAMSEY,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 3:00-CR-389-1-L
                         --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Andrew Ramsey has moved for leave to

withdraw in this criminal appeal and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).      Ramsey has filed a

response.   Our independent review of counsel’s brief, Ramsey’s

response, and the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.